 In the Matter of SHEBA ANN FROCKS, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION OF AMERICA, LOCALS 121 AND 204Case No. C-186.-Decided February 1, 1938Dress Manufacturing Industry-Unit Appropriate for Collective Bargaining-Representatives:designated by Decision and Certification-Discrimination:discharges, following end of business season, held not discriminatory; chargesdismissed-CollectiveBargaining:previous refusal to negotiate with repre-sentatives of employees where request by representatives inadequate, held notto relieve employer from obligation to bargain upon subsequent union request;refusal to negotiate with representatives after certification by Board.Mr. Karl H. MuellerandMr. L. N. W. Wells,for the Board.Mr. Emil Corenbleth,of Dallas, Tex., for the respondent.Mr. Jack Johannes,of Dallas, Tex., andGuthriecCGuthrie,byMr. Jim Guthrie,of Dallas, Tex., for the Union.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges having been filed by International Ladies' Garment Work-ers'Union of America, Locals 121 and 204, herein collectively calledthe Union, the National Labor Relations Board, herein called theBoard, by Edwin A. Elliott, Regional Director for the SixteenthRegion (Fort Worth, Texas), issued and duly served its complaintdated May 10, 1937, against Sheba Ann Frocks, Inc., Dallas, Texas,the respondent herein, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 15, 1937, the respondent filed its answerto the complaint in which it denied that it had engaged in or wasengaging in the unfair labor practices alleged therein.At the sametime it filed a motion to dismiss the complaint.Pursuant to notice served upon all the parties, a hearing was heldin Dallas, Texas, from May 27 through May 31, 1937, before Emmett1By order of the Board dated May 11, 1937, this proceedingwas consolidated for thepurposes of hearing with a proceeding brought pursuant to a petition filed by the Unionrequesting an investigation and certification of representatives12 DECISIONS AND ORDERS13P.Delany, the Trial Examiner duly designated by the Board.The Board, the respondent, and the Union were represented bycounsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine andcross-examinewitnesses, and tointroduce evidence bearing upon the issues.2On June 9, 1937, the Trial Examiner filed his Intermediate Re-port, in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint,except that he recommended the dismissal of the complaintin so faras it alleged the discriminatory' discharges of Martha Moody, JewelEmbrey, Lora Walker, Kathryn Garrett, Zeeva Parks, Velina Lewis,and May Maxwell.On, June 22, 1937, the respondent filed exceptions to the Inter-mediate Report and to various rulings of the Trial Examiner, andon July 1, 1937, presented oral argument thereon before the Board.A supplemental charge having been filed by the Union, the Board,by its Regional Director above named, issued and duly served its sup-plementary complaint dated November 4, 1937, against the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (5) and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices, the supplementary com-plaint, in substance, alleged that on July 23, 1937, the Boardcertified the Union as the exclusive representative of all the re-spondent's production employees for the purposes of collective bar-gaining ; and that on July 26, 1937, and at all times thereafter, therespondent, although requested, refused to bargain collectively withthe Union.On November 10, 1937, the respondent filed its motionto dismiss the complaint of May 10, 1937, together with the supple-mentary complaint of November 4, 1937, on the grounds stated in itsoriginalmotion to dismiss dated May 15, 1937. As additionalgrounds for dismissal, the respondent alleged that the Certificationof Representatives issued by the Board on July 23, 1937, is not a finalorder and that charges predicated thereon are unwarranted and notbinding upon the respondent.On the same day the respondent filedits answer to the supplementary complaint in which it denied that ithad engaged in or was engaging in the unfair labor practicesalleged therein.Pursuant to notice served on all parties, a hearing was held inDallas, Texas, on November 17 and 18, 1937, before,William Griffin,the Trial Examiner duly designated by the Board. The Board, the2 At the commencement of the hearing, the Trial Examiner granted the motions of coun-sel for the Board to amend the complaint for the purpose of including allegations withrespect to the discriminatory discharge of 17 employees and for the purpose of strikingallegations with respect to a similar discharge of six employeesThe complaint,as thusamended, alleged the discriminatory discharge of 30 employees. 14NATIONAL LABOR RELATIONS BOARDrespondent, and the Union were represented by counsel, participatedin the hearing, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence,bearing upon the issues.At the commencement of the hearing therespondent renewed its motion to dismiss the complaint.Thismotion was denied by the Trial Examiner.The Board has reviewed the rulings of both Trial Examiners onmotions and on objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The Board has also considered the respondent's exceptionsto the Intermediate Report, and for the reasons and to the extenthereinafter set forth, they are sustained.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 3Sheba Ann Frocks, Inc., was incorporated in Texas by its presi-dent, Jack Ginsberg, in January 1935, and since then has maintainedits place of business in Dallas, Texas, where it manufactures ladies'silk, cotton, rayon, and woolen dresses. In addition, the respondentengages in contracting or furnishing labor to other dress manufac-turers in Dallas.Under such arrangements, these manufacturersfurnish material, already cut, to the respondent, which returns thefinished dresses after having the material sewn by its employees.The respondent's equipment consists of one cutting table, ten press-ing irons, and about 52 machines, all located in one large room.OnJanuary 30, 1937, 59 persons were employed, consisting of sevenpressers, 31 operators, three special operators, two cutters, eight fin-ishers, two inspectors, two pinners, two errand boys, one designer,and one forelady. Plant operations are all carried on in the one room,the work of the various employees being closely coordinated.In 1936 the gross volume of the respondent's sales totaled $68,799.40,of which $21,200.70 represented shipments from Texas to Louisiana,Arkansas, Oklahoma, and other southwestern States, and $20,997.12represented contract work for other Dallas dress manufacturers. Inthe same year the respondent purchased materials valued at$18,519.87, of which 95 per cent were shipped from points outside theState.Two of the manufacturers for whom the respondent does contractwork testified that over 90 per cent of the materials purchased bythem and supplied to the respondent are shipped from points outsidethe State.Between 65 and 70 per cent of the output of the Marcy8 These findings are repeated from the Decision and Certification of Representativesissued by the Board on July 23, 1937, which were predicated upon the record of the firsthearing conducted in this case. (See 3 N. L. R B. 97 ) DECISIONS AND ORDERS15Lee Manufacturing Company, which in 1936 supplied the respondentwith the greater part of its contract work, was shipped to some 25States throughout the country. It was estimated by the president ofthat company that an equal percentage of the dresses received fromthe respondent was likewise shipped outside the State of Texas.II.THE ORGANIZATIONSINVOLVEDLocals 121 and 204 of the International Ladies' Garment Workers'Union of America are labor organizations.Local 121 limits itsmembership to production workers, exclusive of supervisory em-ployees, shipping clerks, and cutters employed in the manufacture ofthe types of dresses produced by the respondent, and Local 204 limitsitsmembership to cutters employed in similar manufacturing.Bothlocals have joined in instituting the proceedings through the Inter-national Ladies' GarmentWorkers' Union of America, the inter-national body of which they are constituents.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain with the UnionAs we have found in our Decision and Certification of Representa-tives issued on July 23, 1937,4 which was predicated upon the evidencesubmitted both in support of the petition requesting an investigationand certification of representatives and in connection with this pro-ceeding, the production employees of the respondent, exclusive ofsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining.We further found, and the record so dis-closed, that during the month of January 1937, 32 of the respondent'semployees had signed cards authorizing the Union to represent themfor the purposes of collective bargaining with the respondent.Thisrepresented a majority of the respondent's production employees.The Union contends that on January 30, 1937, John Ratekin,manager of the Union locals, requested Ginsberg, president of theyrespondent, to negotiate with him as the representative of theproduction employees.Ratekin testified that he called upon Gins-berg on the morning of January 30, and when he told Ginsberg thathe represented his employees, Ginsberg stated that he was notinterested and that he would not consider the Union under anycircumstances.Ratekin further testified that he did not thereafterattempt to meet with Ginsberg, feeling that it would be "hopeless".Upon cross-examination, Ratekin testified that his conversationwith Ginsberg lasted five or ten minutes, and that it was the onlytime within a period of a year and a half that he had spoken to him4 3 N. L. R. B. 97. 16NATIONAL LABOR RELATIONS BOARDabout the Union.Ratekin admitted having previously stated, uponbeing asked whether he attached much importance to this visit, that"It was a friendly visit, that's all."Although Ginsberg admitted that Ratekin had called at hisoffice on January 30, he denied that the representation of the re-spondent's employees had been discussed.From all the evidencewe are satisfied that Ratekin did not seriously attempt to conferwith the respondent on that day. Indeed, the evidence shows thatRatekin, who happened to be visiting in the building, merely stoppedoff at the respondent's plant for a social call.Considering the fact that the Union called a strike on February,11, 1937, in part because the respondent refused to negotiate, wecannot understand the Union's failure to attempt again to negotiatewith the respondent, especially since Ratekin, himself, did not, attachparticular importance to his visit of January 30.From all theevidence, we are of the opinion that it was incumbent upon the Unionto have used greater diligence or to have made some effort to meetwith the respondent immediately before or after it called the strike.The evidence shows that immediately following the strike of Febru-ary 11, the Union was always ready and willing to negotiate withthe respondent.However, the Union never, by word or act, apprisedthe respondent of its desires.We find that the respondent did not refuse to bargain with theUnion on or about January 30, 1937.As we have stated above, the Board on July 23, 1937, certified theUnion as the exclusive representative of the respondent's productionemployees for the purposes of collective bargaining.On July 26,1937, the Union, by registered letter, notified the respondent that acommittee had been chosen to meet with it, and requested the respond-ent to fix a time and place in order to proceed with negotiations.Therespondent admits that this letter was never answered, and that itunqualifiedly refused and still refuses to bargain with the Union.The respondent takes the position that it is not required to bargainwith the Union until after the Board renders this decision on theissues of the original complaint, and after this decision and the Deci-sion and Certification of Representatives of July 23, 1937, are reviewedby the Courts.The issuance or withholding of a decision on a com-plaint cannot relieve the respondent of its obligation to observe theprovisions of the Act.A finding that the respondent has not refusedto bargain collectively cannot condone a subsequent refusal to bargainwithin the meaning of the. Act.We find that, after the issuance of the Certification of Representa-tives, the respondent, although requested by the Union, refused, and DECISIONS AND ORDERS17still refuses, to bargain collectively with the Union as the exclusiverepresentative of its employees.B. The dischargesThe complaint, as amended at the first hearing in this proceeding,alleged that between December 15, 1936 and February 13, 1937, therespondent discharged 30 employees for the reason that they joinedand assisted the Union.The record indicates that between February1 and February 11, 1937, the majority of these employees were eitherlaid off or discharged.On February 11, because of this reduction inthe number of Union employees, and because the respondent hadallegedly refused to negotiate on January 30, the Union called astrike which presumably was still in effect at the time of the secondhearing herein.Although the record indicates that the respondent did not lookwith favor upon the Union activity which had succeeded in enlistingthe majority of its employees, the evidence fails to establish that the30 employees were discriminatorily discharged.The respondent con-tends that the number of its employees was reduced in order to meet adrop in production attendant upon the termination of its businessseason.There is little in the record to controvert this contention.An analysis of the respondent's pay rolls, introduced into evidence,shows that on January 30, 1937, of the 56 production employees work-ing, 33 were members of the Union and 23 were not affiliated. Forthe week ending February 9, 1937, of the 34 employees still working,19 were Union members. It is clear that nonunion employees werelaid off indiscriminately with Union employees.In the light of all the evidence, we find that the discharge of the30 employees was not because of their Union activity, and we shalldismiss the complaint in so far as such discriminatory discharges arealleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEDuring the first hearing in this case, Ginsberg testified that thestrike had reduced the output of the respondent by two-thirds.Noevidence was adduced at the second hearing to indicate that the effectof the strike, which was continuing at that time, had changed.The activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead and have led to labor disputes burdening and obstructing com-merce and the free flow of commerce. 18NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Locals 121 and 204, International Ladies' Garment Workers'Union of America, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By refusing on July 26, 1937, and continuing to refuse at alltimes thereafter to bargain with Locals 121 and 204, InternationalLadies' Garment Workers' Union of America, as the exclusive repre-sentatives of the employees in the appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.3.By its refusal to bargain collectively with its employees asabove described, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (1) of theAct.4.The aforesaid unfair labor practices are unf air labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon_the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Sheba Ann Frocks, Inc., Dallas, Texas, and its officers, agents, suc-cessors, and assigns shall :1.Cease and desist:(a)From refusing to bargain collectively with Locals 121 and 204,International Ladies' Garment Workers' Union of America, as theexclusive representatives of its production employees at its Dallas,Texas, plant, exclusive of supervisory employees;(b)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)` Upon request bargain collectively with Locals 121 and 204,International Ladies' GarmentWorkers' Union of America, as theexclusive representative of its production employees at its Dallas,Texas, plant, exclusive of supervisory employees, in respect to ratesof pay, wages, hours of employment, or other conditions of employ-ment ; DECISIONS AND ORDERS19(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days, stating that the respondent will cease and desist as afore-said ;(c)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith,'And it is further ordered that the allegations in the complaintthat the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act, be, andthey hereby are, dismissed.[SAME TITLE]AMENDMENT TO DECISION AND ORDERMarch, 5, 1938On February 1, 1938, the National Labor Relations Board issued aDecision in this case in which,inter alia,it dismissed the complaintin so far as it alleged that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section8 (3) of the National Labor Relations Act.The National Labor Relations Board, having further consideredthe matter and finding that its Decision may be clarified by amend-ment, acting pursuant to Section 10 (d) of the National Labor Rela-tions Act, 49 Stat. 449, hereby amends Section III (B) of its findingsby striking out the last paragraph thereof, which reads as follows :In the light of all the evidence, we find that the discharge ofthe 30 employees was not because of their Union activity, andwe shall dismiss the complaint in so far as such discriminatorydischarges are alleged.and substituting therefor, the following :The record amply shows that the 30 employees were laid offat the conclusion of the respondent's business season. Indeed,the respondent's answer alleged, and its forelady testified thatmost of these employees were called back to work upon resump-tion of operations. It is clear that the respondent still con-sidered the persons laid off as employees whose work had ceasedonly temporarily, due to the slack season. In the light of all theevidence, we find that the 30 employees were not discriminatorilydischarged, but were laid off for business reasons pending the fullresumption of the respondent's business operations.We shalltherefore dismiss the complaint in so far as such discriminatorydischarges are alleged.